NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

AKHNATEN CASEY,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4328
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Samantha L.
Ward, Judge.

Akhnaten Casey, pro se.


PER CURIAM.

             Affirmed. See Mendenhall v. State, 48 So. 3d 740 (Fla. 2010); Bizzell v.

State, 912 So. 2d 386 (Fla. 2d DCA 2005); Flowers v. State, 69 So. 3d 1042 (Fla. 1st

DCA 2011); Coke v. State, 955 So. 2d 1216 (Fla. 4th DCA 2007); Lykins v. State, 894
So. 2d 302 (Fla. 3d DCA 2005); Thomas v. State, 778 So. 2d 429 (Fla. 5th DCA 2001).


SILBERMAN, MORRIS, and SALARIO,JJ., Concur.